Title: To Benjamin Franklin from John Carroll, 15 September 1782
From: Carroll, John
To: Franklin, Benjamin


Sep 15. 1782
The Revd. Mr. John Carroll whom Docr. Franklin may remember by the Campn. into Canada presents his comps. & requests the Docr. to do him the favor to forward the inlosd Letter for Liege by post— His care is requested of the other to forward when a favourable oppy offers—
 
Addressed: His Excelly / Docr Franklin / Passy / near / Paris— / to be Sent under Cover by Mr Livingston
